Case 1:20-cv-00063-JTN-RSK ECF No. 18, PageID.55 Filed 05/04/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 DAVID McNAIR,

                Plaintiff,                          Case No.: 1:20-cv-00063-JTN-RSK
                                                    Hon.: Janet T. Neff
 v.

 COLLIN PRATT; SERGEANT CUNNINGHAM;
 SERGEANT WYSE;
 and INSPECTOR MILLER,

                Defendants.
                                                                                      /
 Keith Altman (P81702)                              Matthew T. Tompkins (P62665)
 Attorney for Plaintiff                             Attorney for Defendant Pratt
 The Law Office of Keith Altman                     Straub, Seaman & Allen, P.C.
 33228 W 12 Mile Road, Suite 375                    2810 East Beltline Lane NE
 Farmington Hills, MI 48331                         Grand Rapids, MI 49525
 (516) 456-5885                                     (616) 530 – 6555
 kaltman@lawampmmt.com                              mtompkins@lawssa.com
                                                                                           /
                DEFENDANT PRATT’S PROPOSED JOINT STATUS REPORT

        A Rule 16 Scheduling Conference is scheduled for May 7, 2021 at 11:00 a.m. before the
Honorable Magistrate Ray Kent. Appearing for the parties as counsel will be: Keith Altman for
the Plaintiff and Matthew T. Tompkins for Defendant Pratt.

1.     Jurisdiction:

       The basis for the Court’s jurisdiction is Federal question, 28 USC § 1331, and there is no
       objection to jurisdiction.

2.     Jury or Non-Jury:

       This case is to be tried before a jury.




                             STRAUB, SEAMAN & ALLEN, P.C.
                          1014 MAIN ST., ST. JOSEPH, MI 49085 269.982.1600
                 2810 EAST BELTLINE LANE NE, GRAND RAPIDS, MI 49525 616.530.6555
Case 1:20-cv-00063-JTN-RSK ECF No. 18, PageID.56 Filed 05/04/21 Page 2 of 4




3.   Judicial Availability:

     The parties do agree to have a United States Magistrate Judge conduct any and all further
     proceedings in the case, including trial, and to order the entry of final judgment.

4.   Statement of the Case:

     Defendant’s Statement:

     Defendant Pratt denies the Plaintiff’s allegations. At all times relevant, Defendant Pratt
     utilized appropriate tactics to restrain and arrest Plaintiff who was acting unlawfully
     including by repeatedly ignoring direct orders.

5.   Prospects of Settlement:

     The parties have not engaged in the settlement discussions.

6.   Pendent State Claims:

     This case does not include pendent state claims.

7.   Joinder of Parties and Amendment of Pleadings:

     The parties expect to file all motions for joinder of parties to this action and to file all
     motions to amend the pleadings by July 7, 2021.

8.   Disclosures and Exchanges:

            a. The parties propose to exchange rule 26(a)(1) disclosures by July 7, 2021.

            b. Defendant expects to be able to furnish the names of Defendant’s expert
               witnesses by August 1, 2021.

            c. It would not be advisable in this case to exchange written expert witness
               reports as contemplated by FRCP 26(a)(2).

            d. The parties have agreed to make available the following documents without
               the need of formal request for production:

                From Plaintiff to Defendant by July 7, 2021.

                    •   Plaintiff’s medical records
                    •   Plaintiff’s medical bills

                        STRAUB, SEAMAN & ALLEN, P.C.
                       1014 MAIN ST., ST. JOSEPH, MI 49085 269.982.1600
              2810 EAST BELTLINE LANE NE, GRAND RAPIDS, MI 49525 616.530.6555
                                                                                               2
Case 1:20-cv-00063-JTN-RSK ECF No. 18, PageID.57 Filed 05/04/21 Page 3 of 4




9.    Discovery:

      The parties believe that all discovery proceedings can be completed by November 8,
      2021. The parties recommend the following discovery plan:

      The parties recommend an open discovery plan, and agree to the presumptive limits for
      interrogatories and depositions.

10.   Disclosure or Discovery of Electronically Stored Information:

      The parties have discussed the production of electronically stored information and
      suggest that such information be handled as follows:

      The parties are unware of any electronically stored information and do not anticipate that
      there will be any.

11.   Assertion of Claims of Privilege or Work−Product Immunity After Production:

      The parties acknowledge that certain documents produced during the discovery process
      are proprietary in nature. As such, the parties agree that they will stipulate to the entry of
      a mutually acceptable protective order relating to any proprietary documents produced
      during discovery. To the extent necessary, the parties agree that they will prepare and
      provide a privilege log. If documents are produced inadvertently and privilege or work-
      product immunity is later claimed, the party seeking the privilege or immunity shall file a
      motion to assert the privilege or immunity.

12.   Motions:

      The parties acknowledge that a pre−motion conference is required before filing any
      dispositive motion, and no motion papers shall be filed until the motion has been fully
      briefed.

      The parties acknowledge that W.D. Mich. LCivR 7.1(d) requires the moving party to
      ascertain whether the motion will be opposed, and in the case of all nondispositive
      motions, counsel or pro se parties involved in the dispute shall confer in a good−faith
      effort to resolve the dispute. In addition, all nondispositive motions shall be accompanied
      by a separately filed certificate.

      Defendant Pratt respectfully reserves the right to file dispositive motions challenging
      Plaintiff’s claims.

      The parties anticipate that all pre-motion conference requests will be filed by December
      7, 2021.
                          STRAUB, SEAMAN & ALLEN, P.C.
                          1014 MAIN ST., ST. JOSEPH, MI 49085 269.982.1600
                 2810 EAST BELTLINE LANE NE, GRAND RAPIDS, MI 49525 616.530.6555
                                                                                                  3
Case 1:20-cv-00063-JTN-RSK ECF No. 18, PageID.58 Filed 05/04/21 Page 4 of 4




13.   Alternative Dispute Resolution:

      In the interest of conserving judicial resources, the parties acknowledge that the Court
      will require the parties to participate in some form of alternative dispute resolution. The
      parties would request that discovery be completed prior to conducting alternative dispute
      resolution to make the process most effective. The parties would schedule alternative
      dispute resolution within 30 days after the close of discovery.

      The parties recommend that this case be submitted to the case evaluation process.

14.   Length of Trial:

      The parties anticipate three days for trial.

15.   Electronic Document Filing System:

      Counsel are reminded that Local Civil Rule 5.7(a) now requires that attorneys file and
      serve all documents electronically, by means of the Court’s CM/ECF system, unless the
      attorney has been specifically exempted by the Court for cause or a particular document
      is not eligible for electronic filing under the rule. The Court expects all counsel to abide
      by the requirements of this rule. Pro se parties (litigants representing themselves without
      the assistance of a lawyer) must submit their documents to the Clerk on paper in a form
      complying with the requirements of the local rules. Counsel opposing a pro se party
      must file documents electronically but serve pro se parties with paper documents in the
      traditional manner.

16.   Other:

      None.

                                                     Respectfully submitted,

                                                     STRAUB, SEAMAN & ALLEN, P.C.


                                                     /s/ Matthew T. Tompkins
                                                     Matthew T. Tompkins (P62665)
                                                     Attorney for Defendant Pratt
                                                     2810 East Beltline Lane NE
                                                     Grand Rapids MI 49525
Dated: May 4, 2021                                   (616) 530-6555


                          STRAUB, SEAMAN & ALLEN, P.C.
                         1014 MAIN ST., ST. JOSEPH, MI 49085 269.982.1600
                2810 EAST BELTLINE LANE NE, GRAND RAPIDS, MI 49525 616.530.6555
                                                                                                4
